Citation Nr: 1720129	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis with calcaneal heel spurs.

2. Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis with calcaneal heel spurs.

3. Entitlement to a rating in excess of 10 percent for chronic costochondritis.

4. Entitlement to a rating in excess of 10 percent for tinea cruris and tinea pedis with dystrophic nails.

5. Entitlement to a rating in excess of 10 percent for recurrent thigh pain, strain.

6. Entitlement to compensation for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously considered and remanded this appeal in April 2015.  

On remand, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral pes planus and assigned a disability rating.  The decision is considered a full grant of the benefit sought on appeal and the Veteran has not appealed the assigned disability rating.  As such, the pes planus issue is not before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (1997) (ratings and effective dates are downstream issues, which must be separately appealed).

The issue of TDIU is inferred as part and parcel of the Veteran's claim for increased ratings and evidence suggesting that he is unemployed due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issue of entitlement to an increased rating for recurrent thigh pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Board finds that the Veteran's bilateral plantar fasciitis and heel spurs are to be rated separately from pes planus and should not have been combined.  

2. Beginning July 9, 2014, the evidence shows moderately-severe, but not severe, right and left foot disabilities due to plantar fasciitis with heel spurs.

3. The evidence does not show arthritis associated with chronic costochondritis or moderately-serve or severe muscle disability from costochondritis.  

4. The evidence does not show that the Veteran's skin disability covered at least five percent of his total body, five percent of the exposed area, or required corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1. The two separate 10 percent ratings for right and left plantar fasciitis with heel spurs should be restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2016).

2. The criteria for a 20 percent rating for right foot plantar fasciitis with heel spur have been met beginning July 9, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5284 (2016).

3. The criteria for a 20 percent rating for right foot plantar fasciitis with heel spur have been met beginning July 9, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, DC 5284 (2016).

4. The criteria for a rating in excess of 10 percent for chronic costochondritis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, 4.73, 
DC 5010, 5321 (2016).

5. The criteria for a rating in excess of 10 percent for tinea cruris and tinea pedis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7806.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The RO sent the Veteran letters in June and September 2011, which provided notice satisfying the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including those from the Social Security Administration (SSA).  VA provided examinations for the Veteran's feet, costochondritis, and skin disabilities in February 2013 and October 2015.  The examinations were thorough and detailed, recorded the subjective reports and objective findings, and addressed the rating criteria.  During the October 2015 foot examination, the Veteran reported increased pain during flare-ups and the examiner addressed how the Veteran's foot would be affected during a flare of pain in compliance with Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Following the April 2015 remand directives, the AOJ obtained additional treatment records and issued a supplemental statement of the case.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 
11 Vet. App. 268, 271 (1998).The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that his plantar fasciitis, costrochondritis, and skin disabilities are worse than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

The Veteran and his daughter are competent to provide evidence of symptoms observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  

Plantar fasciitis

Originally, the Veteran's plantar fasciitis with heel spurs had two 10 percent ratings under Diagnostic Code 5284.  When the AOJ granted service-connection and rated bilateral pes planus, they combined pes planus with plantar fasciitis and heel spurs and assigned one 50 percent rating under Diagnostic Code 5276.  Diagnostic Code 5276 compensates for symptoms of flatfoot specifically and does not discuss symptoms for plantar fasciitis or heel spurs.  

"Except as otherwise provided in [the rating] schedule, the disabilities arising from a single disease entity . . . are to be rated separately as are all other disabling conditions, if any."  38 C.F.R. § 4.25(b) (2016).  However, "[t]he evaluation of the same disability under various diagnoses," a practice called pyramiding, "is to be avoided."  38 C.F.R. § 4.14 (2016).  The rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  When determining whether separate evaluations are warranted, "[t]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In short, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).



Combining the Veteran's foot disabilities into one rating for both feet has the potential not compensate the Veteran for symptoms that are distinct and separate.  Additionally, this combining under the same diagnostic code has the potentioal for recuding his overall compensation benefit prior to November 27, 2012.  The Board also notes that distinct, diagnosed foot conditions not explicitly listed in the rating schedule may be rated by analogy under DC 5284.  Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).  This is the case with the Veteran's service-connected bilateral plantar fasciitis.  As such, the Board finds it prudent to reinstate the two 
10 percent ratings for left and right plantar fasciitis with heel spur under Diagnostic Code 5284.     

Diagnostic Code 5284 applies to non-specified disabilities and provides for a 
10 percent rating for a moderate condition, 20 percent for moderately severe, and 
30 percent for a severe condition.  38 C.F.R. § 4.71a.  After review of the record, the Board finds that the criteria for ratings in excess of 10 percent for left and right plantar fasciitis prior to July 9, 2014 have not been met, but 20 percent ratings are warranted for plantar fasciitis with heel spurs in each foot beginning July 9, 2014.  See 38 C.F.R. § 4.71a, DC 5284.

Prior to July 9, 2014, the evidence showed moderate disability associated with plantar fasciitis and heel spurs.  Shortly before the claims period in May 2011 treatment, the Veteran reported sharp and burning foot pain as 10 out of 10 and swelling; pain was aggravated by prolonged activity such as standing and walking.  VA treatment records from June and July 2011 show complaints of 10 out of 10 pains, described as aching, dull, burning, soreness, and stabbing, which interfered with activities of daily life like concentration, enjoyment, and physical activities.  In his July 2011 application for SSA disability, the Veteran reported that he needed help getting around, did not go outside "at all," and needed a wheelchair "for life."  The Veteran's daughter wrote that he complained about pain from his feet every day, could barely move in his room, and needed her help to get items.  The Veteran underwent a left foot tarsal tunnel procedure.  In a June 2012 post-operative report, he complained of numbness and pain and walked only when necessary to avoid increased pain.

During the February 2013 examination, the Veteran reported that his left foot was worse since service and focused mainly on the symptoms of his left foot.  The examiner noted the Veteran's plantar fasciitis with heel spurs was moderate in nature and the Veteran used a cane.  The examiner diagnosed arthritis in both feet but found no hammer toes, hallux valgus, hallux rigidus, or claw foot and did not indicate the Veteran used a wheelchair.  During the evaluation for the Veteran's thigh on the same day, he reported that he could not walk more than 10 to 15 feet but the examiner observed him walk more than a few hundred feet while at the 
VA Medical Center.  

The Board has considered the Veteran's reports of significant pain and impairment from his foot disability.  However, the Board finds more probative and give more weightthe February 2013 examiner's classification of the Veteran's foot disability as moderate.  The Veteran described his pain as the maximum 10 out of 10 but would later go on to say his foot pain had worsened.  He reported being in a wheelchair for life but is never noted as using a wheelchair in treatment or the examination.  There are also inconsistencies in his reported ability to walk.  Additionally, the Veteran was likely describing the condition and impairment from his feet as a whole, including symptoms of pes planus.  The severity of his service-connected pes planus disability is not for consideration by the Board at this time.  The examiner specifically addressed only the plantar fasciitis with heel spurs as moderate.  The Board finds the most probative evidence demonstrates that the Veteran's plantar fasciitis with heel spurs warranted two 10 percent ratings for moderate disability.  In sum, the Board finds that the weight of the competent and credible evidence is against a finding of moderaly severe disability picture for the plantar fasciitis prior to July 9, 2014.

In July 2014 treatment, the Veteran reported that his foot pain was worse.  In May 2015, he reported to the emergency room because he could not walk from pain radiating from his feet to his hips and back and he reported falling secondary to foot pain and instability.  He continued these complaints of increased falling in October 2015 and requested a wheelchair or scooter.  Then, the October 2015 examiner described the Veteran's plantar fasciitis and plantar heel disabilities as moderately severe in both feet.  The Veteran reported pain and flare-ups in foot and heel pain, his feet slowing his walking and impairing his ability to do any prolonged standing, and his feet adding to instability and falling.  The examiner noted that the Veteran experienced incoordination, impaired ability to execute skilled movements smoothly, pain on weight-bearing, instability of station, disturbance of locomotion, interference with sitting, interference with standing, and lack of endurance.  The Veteran used a cane and a plantar fasciitis pain flare caused severe impairment for prolonged standing and ambulation.

Based on the Veteran's reports of worsening pain and symptoms and the October 2015 examiner's classification of plantar heels and plantar fasciitis as moderately-severe, the Board finds that two 20 percent ratings are appropriate for the Veteran's feet.  See 38 C.F.R. § 4.73, DC 5284.  Again during this period, many of the lay reports and observations of functional impairment speak to the feet as a whole.  Symptoms such as incoordination, instability, falls, and problems with ambulation were considered and compensated by the maximum, 50 percent rating for pes planus under Diagnostic Code 5276.  Assigning additional ratings for the same symptoms under Diagnostic Code 5284 would constitute impermissible pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  The evidence directly addressing plantar fasciitis and heel spurs does not suggest a severe condition.  The examiner noted that flares of plantar fasciitis pain could cause impairment to prolonged standing and ambulation but still found the overall disability picture moderately-severe.  The Board finds that this competent medical evidence is probative and deserving of much weight as the examiner recorded the Veteran's complaints and performed a physical examination of the Veteran.  A rating in excess of 20 percent for each foot is not warranted under Diagnostic Code 5284.  38 C.F.R. § 4.71a.      

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show plantar fasciitis and heel spur symptoms that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.71a.  Examiners in February 2013 and October 2015 performed physical examinations, but found no evidence of hammer toes, hallux valgus, hallux rigidus, or claw foot.  As such, the Board finds that the competent evidence does not reveal another applicable foot disorder.  Aside from the staged rating assigned, the evidence shows generally the same symptoms throughout the period on appeal.  See Hart, 21 Vet. App. at 509-10.  The benefit of the doubt has been applied where applicable.  

Costochondritis

After review of the evidence, the Board finds the criteria for a rating in excess of 
10 percent for chronic costochondritis have not been met.  See 38 C.F.R. §§ 4.71a, 4.73, DC 5010, 5321.     

The Veteran's chronic costochondritis is rated 10 percent disabling under Diagnostic Code 5010 for traumatic arthritis.  Traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 directs that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 
38 C.F.R. § 4.71a, DC 5003.

As noted, a ten percent rating under Diagnostic Code 5003 requires x-ray evidence of arthritis.  Here, there is no x-ray evidence to confirm a diagnosis of arthritis in the Veteran's left chest or shoulder area.  In November 2011, the Veteran fell on his left side and had x-rays done, including the left shoulder and chest area.  The x-rays showed an old left clavicle fracture but there was no mention of arthritis in the records.  The VA examiner in February 2013 did not conduct x-rays of the shoulder or chest.  However, VA treatment records do not mention arthritis in the shoulder or chest.  Without x-ray evidence of arthritis, Diagnostic Codes 5010 and 5003 are inappropriate to rate or provide a higher rating for the Veteran's disability.  
See 38 C.F.R. § 4.71a, DC 5010.

The Veteran's costochondritis stems from a traumatic injury to his left chest muscle.  As such, rating criteria for muscle injuries are also for application.  The February 2013 examiner identified the effected muscle group as XXI-thoracic muscle group.  Diagnostic Code 5321 applies to muscle group XXI and provides for a zero, noncompensable rating for slight disability, a 10 percent rating for moderate disability, and a 20 percent rating for moderately-severe or severe disability.  38 C.F.R. § 4.73.

The evidence does not show moderately-serve or severe disability from costochondritis.  The February 2013 examiner identified the Veteran's disability as non-penetrating muscle injury affecting the thoracic muscle group on the left side.  He is right-hand dominant.  The function of the thoracic muscle group is respiration. The examiner found no history of ruptured diaphragm or hernia, scars, weakness, loss of power, fatigue, impaired coordination, or uncertain movement.  The Veteran reported progressive left chest pain after an injury inservice.  He also reported decreased strength in the left arm and limitations carrying heavy items and with overhead activities, but the examiner found normal strength in the left shoulder and arm with no muscle atrophy.  He was able to use his left arm throughout the evaluation.

The examiner further noted during strength testing, he complained of pain in the rib region even when testing muscle groups with no relation to that area, he demonstrated a non-continuous force pattern with strength testing, which is seen in patients who do not have a true weakness and instead have exam findings due to lack of effort, and he reported pain with breathing and coughing but when not under direct exam, he was noticed to cough multiple times without any distress.  Physical examination of the area showed no abnormalities.  The Board has considered the Veteran's reports of pain, weakness, and limitation of the left arm.  However, when evaluating all of the pertinent medical and lay evidence, the Board finds the results from the physical examination testing and observations of the Veteran's abilities outside of the evaluation setting more probative, particularly in light of inconsistencies in functional abilities as noted above.  As such, the evidence does not more nearly approximate a rating in excess of 10 percent under Diagnostic 
Code 5321.  See 38 C.F.R. § 4.73.  

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show costochondritis symptoms that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.71a, 4.73.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  The preponderance of the evidence is against a higher rating.  

Skin

The Veteran's tinea cruris and tinea pedis have been rated under Diagnostic Code 7813-7806 for the amount of exposure of dermatophytosis.  Diagnostic Code 7813 directs the rater to consider codes 7800 through 7806.  The Board finds that Diagnostic Codes 7804 and 7813 are most appropriate as the Veteran's skin disability does not affect his face, head, or neck and is in multiple places, not a single area.  See 38 C.F.R. § 4.118.

Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides that a skin disability that involves less than 
5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period, should be rated noncompensably (0 percent) disabling.  A 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Thirty and 60 percent ratings are given for skin disabilities affecting 20  or more percent of the entire body or 20 or more percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, near-constantly, or constantly during the past 12-month period.  38 C.F.R. § 4.118.   

Based on the relevant medical and lay evidence of record, the Board finds that the criteria for a rating in excess of 10 percent for tinea cruris and tinea pedis have not been met.  See 38 C.F.R. § 4.118, DC 7813.  The evidence shows that the Veteran's skin disability was itchy and painful but covered less than five percent of his total body, less than five percent of the exposed area, and required only topical treatment.  Slightly before the claim period in May 2011, the Veteran's treating provider noted nails that were thickened, discolored, lytic, loosening of nail plate, brittle, subungual debris of digits bilaterally, painful, and elongated and create a marked limitation in shoes and on ambulation.  The February 2013 examiner recorded an itchy and painful rash on the feet, groin area, and buttocks that comes about when the Veteran sweats a lot.  He had been prescribed terbinafine cream and Lotrimin cream.  The examiner identified this treatment as constant or near-constant use of other topical medication, not steroid or immunosuppressive drugs.  The examiner further recorded that less than five percent of the Veteran's total body area was covered and none of the exposed areas were covered.  The Veteran said his mobility was limited because he tried to avoid sweating, which made the rash return.

The evidence does not show a compensable level of disability under Diagnostic Code 7806.  The Veteran's skin disability covered less than five percent of his total body area and none of the exposed areas and his treatment was limited to topical therapy, not corticosteroids or immunosuppressive drugs.  As such, the symptom of pain associated with the rash is compensated by the ten percent rating assigned.  Diagnostic Code 7804 allows for a 10 percent rating for painful or unstable scars.  The Veteran's rash essentially affects two areas: his feet and his groin/buttock.  There is no evidence that the skin disability is unstable.  It is treated with only topical cream and the Veteran can prevent it if he avoids sweating.  There is no evidence to suggest the Veteran's skin disability required corticosteroids, immunosuppressive drugs, or similar treatments, either oral or topical.  The Court's holding in Johnson is not implicated by the facts of the Veteran's case.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  Without additional area of affected skin or corticosteroid or immunosuppressive drugs, the Veteran's skin disability does not satisfy the criteria for a rating in excess of 10 percent.  
See 38 C.F.R. § 4.118, DC 7804, 7806, 7813.

The Board considered all potentially applicable Diagnostic Codes in accordance with Schafrath, 1 Vet. App. at 589; however, the evidence does not show tinea cruris and tinea pedis symptoms that could be rated higher under another Diagnostic Code.  See 38 C.F.R. § 4.118.  The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  As such, the preponderance of the evidence is against a higher rating.


ORDER

For right foot plantar fasciitis with heel spur, the 10 percent rating is restored and beginning July 9, 2014, a 20 percent rating is granted.

For left foot plantar fasciitis with heel spur, the 10 percent rating is restored and beginning July 9, 2014, a 20 percent rating is granted.

A rating in excess of 10 percent for chronic costochondritis is denied.

A rating in excess of 10 percent for tinea cruris and tinea pedis is denied.


REMAND

During the pendency of the appeal, the Court issued a decision that added additional requirements for an adequate examination of disabilities based on limitation of motion.  In Correia, the Court held that an examination for disability like the thigh/hip should consider active and passive motion, weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Veteran has reported that his thigh pain limits the motion of his hip joint.  The examination of record from February 2013 does not address the additional factors from Correia.  As such, the case is remanded to obtain measurements in accordance with the Court's ruling.  The AOJ should also obtain any outstanding VA treatment records.

Additionally, the issue of TDIU has been raised in conjunction with the increased rating claims and evidence that the Veteran's disabilities interfere with his ability to work.  See Rice, 22 Vet. App. at 453-54.  In statements to the Social Security Administration, the Veteran reported not being able to work because of his impairment from his feet and hearing and concentration problems.  The current appeals stem from a claim for TDIU, which the RO denied in November 2012 and the Veteran failed to appeal.  Nevertheless, the Court has held that the issue of TDIU is raised with any increased rating appeal and evidence that the Veteran is unemployable.  He successfully appealed for increased ratings.  The Veteran is currently rated 100 percent disabled for depression beginning November 27, 2012 and receives special monthly compensation 38 U.S.C. § 1114(s) from that date.  TDIU should be considered for the period prior to November 27, 2012.  The AOJ should obtain an information on how the Veteran's service-connected disabilities affected his ability to work prior to November 27, 2012 and adjudicate the issue.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. After completing the above, schedule the Veteran for examinations for his right hip and thigh.  The examiner should measure and record all subjective complaints and objective findings, review the claims file, and address the following:

a. Test both hips, addressing pain on both passive and active motion and in both weightbearing and non-weightbearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b. Review the prior VA examination in February 2013.  Explain whether the above tests would be largely similar if conducted at that time and if not, how they would have differed.  If there is a limit to how far back in time such retroactive evaluations would be valid, please state so and explain.  Please address all relevant examinations for the hip.

c. Comment on or describe how the Veteran's hearing loss, feet, costochondritis, tinea cruris and pedis, and thigh/hip disabilities affect his ability to complete tasks in a work environment similar to his past work with the City?  What types of limitations would he experience?  If information is needed from an other specialist, request such specialist perform a file review to provide the requested evidence.  

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration of all relevant evidence and return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


